per curiam:
El demandado-recurrente ocupa, en calidad de subarrendador, un local comercial sito en Santurce, Puerto Rico. Su casera, la demandante-recurrida es arrendataria de los dueños del inmueble.
La demandante instó demanda de desahucio para re-cobrar la posesión del local que había subarrendado al de-mandado por razón de necesitar ese local para ampliar su negocio que está establecido en un local contiguo al del demandado. El Tribunal Superior declaró con lugar la demanda. El demandado-recurrente señala cuatro errores que, en esencia, van dirigidos a impugnar la apreciación que de la prueba hizo el tribunal de instancia. También alega que no hay buena fe de parte de la demandante.
El Tribunal Superior concluyó que el contrato de sub-arrendamiento estaba vencido y que la demandante de buena fe necesita recobrar el local en cuestión para ampliar su negocio.
No encontramos motivos para intervenir con las conclu-siones de hecho y de derecho del Tribunal Superior. La Ley de Alquileres Razonables autoriza al arrendador y al sub-arrendador (17 L.P.R.A. sec. 212(c)) a negar la prórroga obligatoria del contrato de arrendamiento cuando necesita para sí, de buena fe, el local de comercio si no tuviere otro en el mismo edificio que pueda dedicar a los fines que se proponen. 17 L.P.R.A. sec. 193(6). Si el arrendador o sub-arrendador no utilizase el local “para sí” entonces, por no haber tenido buena fe al instar la acción, está sujeto a la *187responsabilidad civil y criminal que la propia Ley de Al-quileres Razonables dispone para esos casos. 17 L.P.R.A. sec. 193(6) (b) y sec. 202. Segarra Serra v. Scott, 242 F.2d 315; Colón Vélez v. Lebrón, 97 D.P.R. 154 (1969).

Se modificará la sentencia dictada en este caso en 10 de noviembre de 1967 por el Tribunal Superior, Sala de San Juan, en el sentido de eliminarle la condena de honorarios de abogado y así modificada se confirmará.

El Señor Juez Presidente y el Juez Asociado Señor Dá-vila, no intervinieron.